Citation Nr: 1728524	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.  When this case was previously before the Board in January 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Veteran testified at a November 2015 videoconference hearing in El Paso, Texas, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a left leg disability and a back disability, to include as secondary to a service-connected right knee disability.
In response to the January 2016 remand, the Veteran was afforded a VA examination in March 2016.  The March 2016 VA examiner stated in pertinent part that there was no reference of the Veteran being seen for acute low back pain while he was in the service.  The examiner stated that "if the Veteran hurt his leg while jumping out of a helicopter in Vietnam, it does not mean that he suffered a back injury."  The examiner furthered that there was no documented evidence of an injury or any treatment; therefore, the medical evidence supported the conclusion that a persistent or chronic disability was not present in service.  The examiner stated that the Veteran was discharged in 1971 and was not seen again for any back issues until 2008, 37 years post-discharge.  The examiner stated that this huge gap in treatment negated any continuity of treatment of the claimed disability from his time of discharge.  The examiner opined that there was no evidence to support a permanent residual or chronic disabling condition; thus, it was less likely than not that the Veteran had a diagnosis of a back issue that was incurred in or caused by the back issues during service.  Significantly, the examiner did not offer an opinion as to whether the Veteran's back disability was proximately due to or the result of his service-connected right knee condition or is aggravated beyond its natural progression by his service-connected right knee condition.

In regards to the left knee claim, the March 2016 VA examiner stated in pertinent part that there was no significant evidence of the Veteran having any significant issues with his left knee.  The examiner stated that there was no medical literature that supported the notion that his right knee could cause the demise of his other knee.  The examiner furthered that the Veteran's left knee was normal, by virtue of the physical examination, and X-rays demonstrated arthritis that likely would develop due to aging anyway.  The examiner found that there was no evidence of aggravation by the right knee, either in service or after discharge.  The examiner opined that it was less likely than not that the Veteran's left knee condition was proximately due to or the result of his service-connected right knee condition or was aggravated beyond its natural progression by his service-connected right knee condition.

The Veteran submitted a statement in June 2016, noting his assertion that he injured both knees when he jumped from a tank in service.  The Veteran pointed out that the March 2016 VA examiner incorrectly stated that he sustained injuries when jumping from a helicopter, and that the VA examiner must have confused him with another claimant.  The Veteran also stated that although the VA examiner found no significant evidence of significant issues with his left knee, the Veteran submitted highlighted treatment records from September 2011 that showed that his left knee had compete loss of patellofemoral joint with bone-to-bone contact.  The September 2011 treatment record also showed significant patellofemoral crepitus.  The Board notes that treatment records submitted from May 2015 also showed a diagnosis of Baker's cyst and records from August 2015 showed a diagnosis of osteoarthritis.

The Board finds that additional development is necessary with regard to the medical opinion obtained in March 2016 on the question of nexus as the VA examiner appeared to base at least part of this opinion on absence of treatment.  Clarification is needed because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Moreover, the Board finds that the March 2016 opinion is of little probative as it was partly based on an inaccurate factual premise because the examiner incorrectly indicated that the Veteran claimed that he injured himself while jumping out of a helicopter.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value.).

The Board also notes that service connection for certain chronic conditions, including arthritis, may be established on a presumptive basis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. § 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  On remand, a VA examiner should address whether the left knee and back disabilities manifested to a degree of 10 percent or more within one year from the date of separation from service.

Finally, the Board notes that the RO denied entitlement to a TDIU in a March 2016 rating decision.  A notice of disagreement was filed in March 2016 regarding the claim for entitlement to TDIU. A statement of the case must now be furnished.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the VA examiner who conducted the March 2016 examination, or to a different suitable examiner if the March 2016 examiner is not available.  Based on a review of the claims file, a copy of this Remand, and the Veteran's statements,  the examiner is asked to opine whether it is at least as likely as not that any left knee disability or back disability (diagnosed as mild degenerative arthritis of the lumbar spine and moderate arthritis, Baker's cyst, and osteoarthritis of the left knee) manifested in service or within the first-post service year, or is otherwise caused or aggravated by military service, to specifically include from jumping from a tank.

The examiner must also opine as to whether the Veteran has a left knee disability or back disability that was caused or permanently aggravated by the Veteran's service-connected right knee disability.
 
A full and complete rationale for all opinions expressed is required.  The examiner should specifically address the aforementioned treatment records in September 2011, May 2015, and August 2015.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  With respect to the claimed TDIU, a statement of the case should be issued.  The Veteran is to be informed of what is required to perfect his appeal to the Board, and he should be allowed the appropriate time to file a substantive appeal.  Additionally, he should be informed of his ability to submit any additional evidence in his possession which may help to substantiate his claim.   Should the Veteran perfect a substantive appeal, forward the claim to the Board for adjudication.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

